Citation Nr: 1629247	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-31 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include a deviated nasal septum. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified before the undersigned Veterans Law Judge at a March 2012 videoconference hearing.  A transcript of this hearing is of record.

The Board, in pertinent part, previously remanded the issue on appeal for additional development in April 2013 and November 2015.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The evidence demonstrates that the Veteran's diagnosed deviated nasal septum was not the result of disease, injury or any event incurred in active duty service.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a respiratory disorder characterized as a deviated nasal septum have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by an October 2008 letter.  

The Board concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in February 2009 and June 2013, with a subsequent addendum opinion provided in December 2015.

In March 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  During that hearing the Veteran's representative and the Veterans Law Judge explained the issue and asked the Veteran questions to ascertain the nature of his deviated nasal septum.  The hearing was also focused on the elements necessary to substantiate his claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claim was identified by the Veteran and attempted to be obtained.  Therefore, the Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Service Connection

The Veteran is seeking service connection for a deviated nasal septum.  Specifically, the Veteran contends that during service, he was treated for upper respiratory infections that were later diagnosed as a deviated nasal septum.  He testified that in service, he had a number of breathing problems, including problems breathing out of his right nostril, snoring, trouble sleeping, and difficulty breathing upon exertion.  No traumatic injury to his nose was reported.  In addition, he asserts that his deviated nasal septum was diagnosed at his separation examination.  Alternatively, the Veteran suggests that since his deviated nasal septum was diagnosed in 2009, within a year of his discharge, he warrants service connection on a presumptive basis.  See August 2009 Notice of Disagreement, July 2010 VA Form 9, and March 2012 Board Hearing Transcript.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has a diagnosis of a deviated nasal septum, which is not a chronic disease under 38 C.F.R. § 3.309(a), so presumptive service connection on that basis is not applicable.  

Service treatment records (STRs) document a history of the Veteran's complaints and treatment for a variety of respiratory problems, including sore throat, nasal congestion and discharge, blocked nasal passage, sneezing, productive cough, and difficulty breathing and swallowing.  He had multiple diagnoses of upper respiratory infections and a diagnosis for acute pharyngitis and the common cold.  No record documents any injuries to his nose.  See May 2004, March 2005, October 2007, November 2007, January 2008, and March 2008 STRs.  

During service, objective findings related to the Veteran's lungs were normal.  Four STRs documented abnormal findings related to the Veteran's nose.  An October 2007 STR reports that the Veteran was constantly wiping the nose and noted frontal sinus tenderness, but no tenderness of maxillary sinus.  A November 2007 STR notes abnormal nasal mucosa moderate mucopurulent rhinorrhea, but no external nose deformities.  He had a normal nasal septum and a normal nasal turbinate.  A January 2008 STR reflects abnormal red and boggy nasal mucosa.  A March 2008 STR documents an enlarged on right nasal turbinate, but normal nasal septum and nasal mucosa, and no external nose deformities.  

Upon discharge, in a July 2008 Report of Medical Assessment, the examiner, while describing the Veteran's medical history, noted no diagnosis related to the Veteran's nose.  The Veteran affirmatively denied having any injuries or illnesses while on active duty for which he did not seek medical care.  He noted no change in health since his last medical assessment.  

In February 2009, the Veteran underwent a VA examination.  The examiner noted that the Veteran's claimed upper respiratory condition was congestion from a deviated nasal septum, which was controlled with a Nasonex inhaler once a day.  During an objective evaluation, the examiner found that the Veteran's nose showed a slightly deviated septum to the right.  He was diagnosed with a deviated nasal septum.  No medical opinion was provided.  

VA treatment records from July 2010 to September 2012 document that the Veteran continued to receive treatment for problems related to his deviated nasal septum, including difficulty breathing, especially during physical activity and at night, snoring, and a sore throat from mouth breathing.  

In October 2012, the Veteran underwent a nasal septoplasty.  Three weeks after the surgery, a subsequent VA Ear, Nose and Throat Clinic Note reflects that the Veteran was doing well.  

In June 2013, the Veteran was afforded another VA examination.  The examiner noted that the Veteran was unable to recall a history of trauma to his nose.  A sinus x-ray showed no radiographic evidence of sinus disease.  On the Disability Benefits Questionnaire (DBQ), the examiner selected, among the available diagnoses, "deviated nasal septum (traumatic)."  Following the Veteran's nasal septoplasty, the examiner found that the Veteran's deviated septum was now resolved.  No etiological medical opinion was provided.  

In an addendum December 2015 VA opinion, the June 2013 VA examiner clarified that it was at least as likely as not that the Veteran's deviated nasal septum was traumatic in nature.  Based on a review of the Veteran's STRs, the examiner concluded that that the likely timing of a nasal fracture was between 2008 and 2012 when the Veteran was evaluated post-service by VA for surgery on his deviated septum.  A review of the Veteran's STRs revealed that the Veteran was treated with mometasone (Nasonex) for a "common cold" and episodes of cold or sinusitis, which the examiner found to be normal in the course of a lifespan.  The examiner opined that it was less likely than that the Veteran's deviated septum was incurred in the military given the multiple normal examinations documented in his STRs.

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding in favor of the Veteran's claim for service connection for a deviated nasal septum.  

The evidence demonstrates that the Veteran was first diagnosed with a deviated nasal septum in February 2009.  The clinical evidence from service, in addition to the lay history provided by the Veteran, does not demonstrate or even suggest that the Veteran sustained any sort of trauma to his nose during his active duty service.  Notably, the Veteran asserts that his respiratory problems during service are the symptoms that precede, and ultimately reflect, his eventual diagnosis of a deviated nasal septum.  

The Veteran is competent to report his symptoms of breathing problems and other respiratory issues, but he has not demonstrated that he has the requisite specialized knowledge or training to diagnose a deviated nasal septum.  Such a determination is too medically complex to be made based on lay observations alone.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Veteran asserted that his deviated nasal septum was diagnosed at his separation examination, the evidence does not support that assertion.  Despite ultimately obtaining a diagnosis of a deviated nasal septum due to trauma, the Veteran has not presented any evidence, lay or medical, that such trauma to his nose occurred during service.  

Since the evidence of record does not demonstrate any traumatic event to the nose during service, or any other objective evidence of a respiratory disability characterized by a deviated nasal septum during active duty, the Board concludes that the Veteran's deviated nasal septum is not due to disease, injury or other event in service, and therefore that claim must be denied. 

Thus, as the preponderance of the evidence is against finding in favor of service connection for a deviated nasal septum, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a respiratory disorder characterized by a deviated nasal septum is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


